Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 11/19/2021. Claims 1-24 are currently pending. Claims 23-24 are added new per applicant’s request.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
	Regarding remarks on the objections to the claims the amendment is accepted and the previous objections are withdrawn.
	Regarding argument on the 35 U.S.C. §101 rejections, applicant's arguments have been fully considered but they are not persuasive because of the following reasons. 
Applicant argues (pg. 10 line 1- pg. 11 line 3 from the bottom) that amended independent claims 1 and 12 do not recite Mathematical Concept nor Mental Process.
Examiner submits that the highlighted limitations (see office action below) recite Mathematical Concept and/or Mental Process. For example, in the representative claim 1, the limitations “identifying mis-operation of equipment”, “converting the received data into a multi-dimensional matrix”, “reducing dimensionality of the matrix with a 
Applicant also argues (pg. 11 line 2 from the bottom – pg. 13 line 12) that the detail specific evidences for the additional elements being well understood routine and conventional citing is not provided by the previous office action citing Berkheimer. 	Examiner submits that current application discloses in the specification that the equipments used in current application are known to an ordinary skill in the art (see Spec. [00052]). Also, the detail specific evidences are provided for some key additional elements (See office action below). Therefore, the rejections are maintained.
Regarding arguments on the 35 U.S.C. §102/103 rejections, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Regarding remarks on the Double Patenting rejections, applicant’s request to delay an appropriate response until later when current application reaches a final stage of prosecution is acknowledged. So the rejections will be maintained until further response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method for identifying mis-operation of equipment, the method comprising: (1.A)
receiving a time series history of measurement data from a piece of equipment; (1.B)
converting the received data into a multi-dimensional matrix; (1.C)
reducing dimensionality of the matrix with a convolutional autoencoder to obtain latent features for the piece of equipment; (1.D)
applying a kernel regression model to the latent features to generate a predicted value of physical output for performing a physical process on the piece of equipment; (1.E)
and determining whether the piece of equipment is mis-operating based on the predicted value of physical output”. (1.F)

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations),  certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.C) - (1.E) are treated by the Examiner as belonging to mathematical concept grouping as follows. The limitation/step (1.C) represents a mathematical relationship of data between in a format of a vector (or scalar) in discrete time steps and in a format of the multi-dimensional matrix. 
i.e. mathematical relationship between two matrices. The limitation “with a convolutional autoencoder” represents use of mathematical algorithm consisting of mathematical functions, i.e. convolution and encoding. The limitation “to obtain latent features for the piece of equipment” is an intended use and cannot be given much weight to the limitation. Even with some weight being given, the limitation can be still interpreted as observation or judgement, which belong to Mental Process grouping.
The limitation/step (1.E) represents applying a model, e.g. a kernel regression model, to a set of data, e.g. latent features, and obtain a data value, e.g. a predicted value of physical output. The model is implemented with equation and is an abstract representation of showing the mathematical relationship between input and output data sets. The limitation “a predicted value of physical output for performing a physical process on the piece of equipment” describes a type of predicted value, not about “performing a physical process on the piece of equipment”.
The remaining other highlighted limitations “identifying mis-operation of equipment” in (1.A) and “determining whether the piece of equipment is mis-operating based on the predicted value of physical output” in (1.E) are treated as belonging to a mental process grouping (as being observation or judgement) or a combination of both mental process and mathematical concept (if data value comparison is intended included) groupings.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claims 1 and 12: “A computer-implemented method”, “receiving a time series history of measurement data from a piece of equipment”; 
In Claims 2 and 13: “the piece of equipment is a valve, a heat exchanger, a screen, a pump, a compressor, a pipe, a separator, a vessel, a tube, a column, or any combination thereof”;
In Claims 3 and 14: “the piece of equipment is on the surface, subsurface, subsea, or any combination thereof”;
In Claims 6 and 17: “the piece of equipment is a pump or a compressor”; 
In Claims 7 and 18: “the piece of equipment is a pipe”;
In Claims 8 and 19: “the piece of equipment is a separator”; 
In Claims 9 and 20: “the piece of equipment is a fired heater in a refinery”; 
In Claims 10 and 21: “the piece of equipment is a distillation column”;
In Claims 11 and 22: “performing a corrective action”;
In claims 23 and 24: “receiving data indicative of a failure or a problem from the piece of equipment”;
As per claims 1 and 12, the additional element in the preamble “A computer-implemented method for identifying mis-operation of equipment” is not qualified for a meaningful limitation because it simply links the use of the judicial exception to a general technological environment or field of use. The limitation/step “receiving a time 
As per claims 2 and 13, the limitation/element “the piece of equipment is a valve, a heat exchanger, a screen, a pump, a compressor, a pipe, a separator, a vessel, a tube, a column, or any combination thereof” is not particular and the types of equipment recited are normal elements that can be ordinarily found in the everyday industrial environment. The similar interpretation applies to the claims 6-10 and 17-21 with the same reason as claims 2 and 13.
As per claims 3 and 14, the limitation/step “the piece of equipment is on the surface, subsurface, subsea, or any combination thereof” represent the location where the piece of equipment can be placed, i.e. anywhere on the earth except in the sky, which is not particular.
As per claims 11 and 22, the limitation/step “performing a corrective action” represents a follow-on action after the determination of mis-operation of the piece of equipment and it only adds insignificant extra-solution activity to the judicial exception.
As per claims 23 and 24, the limitation/step “receiving data indicative of a failure or a problem from the piece of equipment” represents a data collection step from the equipment and only adds insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements viewed as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, 
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements “a computer-implemented method”, “piece of equipment” and various recited equipment types are well understood, routine and conventional elements in the art according to the prior art of record (Step 2B analysis). Evidences of supporting the above determination at step 2B analysis are presented as follows:
The additional element “A computer-implemented method” are disclosed by (Aylott [0691], N-M [0004,0014], C-M (US 20180144815 A1) [0019-21]).
The limitation “receiving a time series history of measurement data from a piece of equipment” are disclosed by (Aylott [0006-0045, 0051], N-M [0005, 0013-0014, 0021, Fig. 1 claims 10 and 21], Anderson (US 20170364795 A1) [0004-0015, Fig. 1]).
 Similarly, for pipe, see (Aylott [0536, 0538], Anderson [0026, 0065], Chapman (US 20180144815 A1) [0062]), 
for pump, see (Herzog ‘559 [0009, 0057], Anderson [0021, 0061], Chapman [0062]), 
for surface and subsurface equipment, see (Aylott [0414], Anderson [0026], Gujit (US 20200208510 A1) [0004-0005, 0009-0010, Fig. 1A]),


for fired heater in a refinery, see (Neary (US 7147461 B2) [col 6 line 31-32], Faiella (US 20180363914 A1) [0003, 0041], Horn (US 20170315543 A1) [abs]),
for distillation column, see (Aylott [0220, 0231, 0351-0354], Modi [0006-0008, 0010, 0013, 0040-0047], Hayes (US 20190188192 A1) [0026]), and
for sand screen, see (Jacks [006f3-0064, 0067], Banaoudia (US 20050027482 A1) [0090], Benish (US 20090198477 A1) [0065]).
Lastly, for “performing corrective action” (or replacing or repairing or fixing part/component of equipments), see (Aylott [0410], Clayton [0092], Farahat (US 20170309094 A1) [0002-0004]).
As evidence shows, the recited additional elements are well understood routine and conventional elements at Step 2B.
	Claims 1-24, therefore, are not patent eligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-4, 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aylott (US 20160188769 A1), hereinafter ‘Aylott’ in view of Miyazawa (US 20210295485 A1), hereinafter ‘Miya’ and Herzog (US 20130024414 A1), hereinafter ‘Herzog ‘414’ as evidenced by Akaslan (E. Akaslan and et al, “A novel M-D ‘multi-dimensional’ linear prediction filter approach for hourly solar radiation forecasting, Energy Volume 73, 14 August 2014, Pages 978-986), hereinafter ‘Akaslan’.
As per claim 1, Aylott discloses 
	A computer-implemented method for identifying mis-operation of equipment, the method comprising: (method of simulating industrial processes, operating conditions for that equipment, forecast for known future effects [0004], TSM, i.e. time series management, equipment deteriorates over time for example due to catalyst degradation, equipment clogging, fouling and failing or other such phenomena predicted by detailed equipment models [0414], a computer-implemented method [0619])
	receiving a time series history of measurement data from a piece of equipment; (time-series [0006-0044], equipment [0035], historical data [0051]) 
	converting the received data into a multi-dimensional matrix;	(time effective feed streams, can be specified in a table format, time steps, changing over time [0417], implying the streamed input data can be easily converted into a multi-dimensional matrix by an ordinary skill in the art. See the evidence by Akaslan) Side Note: Akaslan discloses the limitation (1-D time series. Then, the 
However, Aylott is silent regarding 	reducing dimensionality of the matrix with a convolutional autoencoder to obtain latent features for the piece of equipment and
applying a kernel regression model to the latent features to generate a predicted value of physical output for performing a physical process on the piece of equipment.

Miya discloses 	reducing dimensionality of the matrix with a convolutional autoencoder to obtain latent features for an object to be inspected (an object to be inspected [abs, Fig. 1 and 14], the principal component analysis is used for the dimensionality reduction [0088]; allow the hidden layer to have a lower dimensional feature [0139], autoencoder, a convolutional neural network, processing method of the autoencoder with …a convolutional neural network [0165]).

Herzog ‘414 discloses applying a kernel regression model to features to generate a predicted value of physical output for performing a physical process on the piece of equipment (kernel regression model, for predictive condition monitoring and prognostics of an object such as machine [0002], components or features are provided as individual inputs to the … modeling engine,  modeling engine compares the extracted component inputs … against expected values to derive more information … about the state of the system generating the time varying signals [0007], kernel regression model, determine a future condition of the object being monitored, data representing normal operation of the object being monitored or failure mode [0021], The object being monitored … may 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Aylott in view of Miya and Herzog ‘414 to reduce dimensionality of the matrix with a convolutional autoencoder to obtain latent features for the piece of equipment and apply a kernel regression model to the latent features to generate a predicted value of physical output for performing a physical process on the piece of equipment for an effective prediction of equipments’ mis-operation. (Aylott- TSM, i.e. time series management, is advantageous, predictions [0414]).

Aylott further discloses “and determining whether the piece of equipment is mis-operating based on the value of physical output” (TSM, i.e. time series management, Any unknowns, complex or decision based criteria in a time step or across time steps can be performed by TSM being combined with Workflow Manager [0143], typical use of TSM is in Upstream and Midstream Oil and Gas where feeds and facilities change overtime, TSM is advantageous … in the context of life of field analysis, TSM can take into account … equipment deteriorates over time for example due to catalyst degradation, equipment clogging, fouling and failing or other such phenomena predicted by detailed equipment models [0414]).

As per claim 2, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses a pipe in the gas plant gas plant [0536], pipe [0538]).

As per claim 3, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott discloses subsurface and surface … engineering options of operating equipments (oil and gas production systems, the subsurface and surface engineering options, operations of equipment [0414]).

As per claim 4, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses received data comprises pressure parameter (process parameter may be a pressure, a flow rate, a temperature [0030]).

As per claim 6, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses use of compressor as a piece of equipment and the received data comprises pressure differentials … flow rates (compressor, boosting the pressure [0457], flow rates, compressor duty, total flowsheet duty [0467, 0471]).

As per claim 23, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott discloses receiving data indicative of a failure or a problem from the piece of equipment (receiving an indication of data to be stored [0088], receiving process information defining an industrial process for simulation, wherein the process
information specifies a process topology comprising process components ‘e.g. equipment’, process parameters [0619], processing equipment [0620], method of .

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Miya and Herzog ‘414 in view of Jacks (US 20180245434 A1), hereinafter ‘Jacks’.
As per claim 5, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a sand screen and the received data comprises downhole measurement data”.

Jacks discloses a use of sand screen and acquired measurement data at the downhole (downhole, sensors position adjacent sand control screen assemblies [0064], historical field data, time varying [0018, Fig. 1-2], series of steps … operational run of the tool … stress variables [0037, Fig. 49]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Jacks to apply the method to a sand screen and collect its measurement data at the downhole for an effective prediction of its anomalies during operation of the sand screen.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Miya and Herzog ‘414 in view of Soto (US 20180187498 A1), hereinafter ‘Soto’.
As per claim 7, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses a pipe as a piece of equipment and the received data comprises pressure (pipeline, de-pressure by 10 bar [0464], pipe export pressure [0538]), but is silent regarding the received data comprises flow measurement.

The set forth combined prior art is silent regarding “the piece of equipment is a pipe and the received data comprises flow measurement data”.

Soto discloses a use of pipe and its measurement data associated with a flow measurement (flow rate measurements, drill pipe [0044]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Soto to apply the method to a pipe and its measurement data associated with a pressure and flow measurements for an effective prediction of its anomalies during its operation.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Miya and Herzog ‘414 in view of Willberg (US 20180010429 A1), hereinafter ‘Willberg’.
As per claim 8, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.


Willberg discloses a use of separator and its measurement data associated with a pressure and flow, and determination of condition of slug flow (separator, analyzer, receives fluid, flow meter [0049], separator, detection … pressure change rates [0185], The presence of slug flow may indicate a condition that is damaging [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Willberg to apply the method to a separator and its measurement data associated with a pressure and flow, and determine whether the piece of equipment is mis-operating due to the presence of slug flow for an effective prediction of its anomalies during its operation.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Miya and Herzog ‘414 in view of Demuth (WO 2011010935 A1), hereinafter ‘Demuth’.
As per claim 9, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a fired heater in a refinery, the received data comprises fuel flow, temperature, and fluid flow 

Demuth discloses a use of a fired heater in a refinery and its measurement data associated with a temperature and coke build-up in the tube and monitoring the build-up of the coke layer inside the furnace tube (heaters … in … refinery plants [pg. 1 line 25], temperatures [pg. 1 line 28-33], optimal temperatures for the monitoring [pg. 5 line 9], monitoring the build-up of the coke layer on the interior of the furnace tube [pg. 3 line 17-18, 25-26], flow rate of coolant [pg. 9 line 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Demuth to apply the method to a fired heater in a refinery and its measurement data associated with a temperature and coke build-up to determine whether the piece of equipment is mis-operating due to a level of coke build-up on tubes in the fired heater for an effective prediction of its anomalies during its operation.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Miya and Herzog ‘414 in view of Modi (US 20190179271 A1), hereinafter ‘Modi’.
As per claim 10, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.


Modi discloses a use of distillation column and its measurement data associated with temperatures (temperatures collected, distillation column [0013]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Modi to apply the method to a distillation column and its measurement data associated with temperatures for an effective prediction of its anomalies during its operation.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Miya and Herzog ‘414 in view of Khanlari (A. Khanlari and et al, “Prioritizing equipments for preventive maintenance ‘PM’ activities using fuzzy rules“, Computers & Industrial Engineering 54 (2008) 169–184), hereinafter ‘Khan’.
As per claim 11, Aylott, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses receiving the data from each of a plurality of pieces of equipment; (receiving process information defining an industrial process for simulation, wherein the process information specifies a process topology comprising process components ‘e.g. equipment’, process parameters [0619], processing equipment [0620]), but the set forth combined prior art is silent regarding 


Khan discloses generating a prioritization of each of the plurality of pieces of equipment based on the predicted values of physical output for each of the plurality of pieces of equipment (keep track of the condition of equipment [pg. 170 line 3-2 from the bottom], Using these tools enabled an accurate prediction of the values of the vibrations on rotating machinery based on the values of the operating parameters, artificial neural network [pg. 173 line 1-7], observations about the state of the equipment, Prioritizing equipments using fuzzy rues, To prioritize equipments for PM activities, we identified six criteria, sensitivity of operation, MTBF, …, WL [pg.173 line 20 – pg. 175 line 28]; the priorities of equipments calculated as [pg. 178 line 6 from the bottom – pg. 180 line 5 from the bottom]) and 
	selecting one of the plurality of pieces of equipment for performing a corrective action based on the generated prioritization (Therefore, PM activities should be performed based on these obtained priorities [pg. 180 line 7 from the bottom, without counting blank lines], preventive maintenance ‘PM’ activities. PM involves the repair, replacement, and maintenance of equipment in order to avoid unexpected failure during use [pg. 171 line 8-9]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings .

	Claims 12-15, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aylott  in view of Ravid (US 20180218256 A1), hereinafter ‘Ravid’ and Oppenheimer (US 20140089243 A1), hereinafter ‘Oppen’ as evidenced by Akaslan.
As per claim 12, Aylott discloses
	A computer-implemented method for identifying mis-operation of equipment, the method comprising: (method of simulating industrial processes, operating conditions for that equipment, forecast for known future effects [0004], TSM, i.e. time series management, equipment deteriorates over time for example due to catalyst degradation, equipment clogging, fouling and failing or other such phenomena predicted by detailed equipment models [0414], a computer-implemented method [0619])
	receiving a time series history of measurement data from a piece of equipment; (time-series [0006-0044], equipment [0035], historical data [0051]) 
	converting the received data into a multi-dimensional matrix;	(time effective feed streams, can be specified in a table format, time steps, changing over time [0417], implying the streamed input data can be easily converted into a multi-dimensional matrix by an ordinary skill in the art. See the evidence by Akaslan) Side Note: Akaslan discloses the limitation (1-D time series. Then, the data are converted into a 2-D matrix [pg. 980 left col section ‘3. Representation of the data used’ line 1-5])

However, Aylott is silent regarding utilizing a convolutional autoencoder to determine a pattern in the matrix and determining whether the determined pattern is anomalous.	

Ravid discloses utilizing a convolutional autoencoder to determine a pattern in the input data (convolutional auto encoder [0040,0041], neural networks, recognize patterns … input data chunks … delivered to the neural network in a sequence [0043])	.

Oppen discloses determining whether the determined pattern is anomalous (algorithms for pattern recognition training and reinforced learning may be employed to train a neural network to recognize extant/normal (503.1/503.3) and/or displaced/anomalous (503.0/503.2) item usage/environment [1966]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Aylott in view of Ravid and Oppen to utilizing a convolutional autoencoder to determine a pattern in the matrix and determining whether the determined pattern is anomalous for an effective prediction of equipments’ mis-operation.

As per claim 13, Aylott, Ravid and Oppen disclose claim 12 set forth above.


As per claim 14, Aylott, Ravid and Oppen discloses claim 12 set forth above.
Aylott discloses subsurface and surface … engineering options of operating equipments (oil and gas production systems, the subsurface and surface engineering options, operations of equipment [0414]).

As per claim 15, Aylott, Ravid and Oppen disclose claim 12 set forth above.
Aylott further discloses received data comprises pressure parameter (process parameter may be a pressure, a flow rate, a temperature [0030]).

As per claim 17, Aylott, Ravid and Oppen disclose claim 12 set forth above.
Aylott further discloses use of compressor as a piece of equipment and the received data comprises pressure differentials … flow rates (compressor, boosting the pressure [0457], flow rates, compressor duty, total flowsheet duty [0467, 0471]).

As per claim 24, Aylott, Ravid and Oppen disclose claim 12 set forth above.
Aylott discloses receiving data indicative of a failure or a problem from the piece of equipment (receiving an indication of data to be stored [0088], receiving process information defining an industrial process for simulation, wherein the process
information specifies a process topology comprising process components ‘e.g. equipment’, process parameters [0619], processing equipment [0620], method of simulating process, choose … operating conditions for that equipment, forecast for .

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Ravid and Oppen in view of Jacks.
As per claim 16, Aylott, Ravid and Oppen disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a sand screen and the received data comprises downhole measurement data”.

Jacks discloses a use of san screen and acquired measurement data at the downhole (downhole, sensors position adjacent sand control screen assemblies [0064], historical field data, time varying [0018, Fig. 1-2], series of steps … operational run of the tool … stress variables [0037, Fig. 49]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Jacks to apply the method to a sand screen and collect its measurement data at the downhole for an effective prediction of its anomalies during operation of the sand screen.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Ravid and Oppen in view of Soto.
As per claim 18, Aylott, Ravid and Oppen disclose claim 12 set forth above.
Aylott further discloses a pipe as a piece of equipment and the received data comprises pressure (pipeline, de-pressure by 10 bar [0464], pipe export pressure [0538]), but is silent regarding the received data comprises flow measurement.

The set forth combined prior art is silent regarding “the piece of equipment is a pipe and the received data comprises flow measurement data”.

Soto discloses a use of pipe and its measurement data associated with a flow measurement (flow rate measurements, drill pipe [0044]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Soto to apply the method to a pipe and its measurement data associated with a pressure and flow measurements for an effective prediction of its anomalies during its operation.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Ravid and Oppen in view of Willberg.
As per claim 19, Aylott, Ravid and Oppen discloses claim 12 set forth above.
Although Aylott discloses a us of separator (separator [0223, 0230, 0266]), the set forth combined prior art is silent regarding “the piece of equipment is a separator, the received data comprises pressure and level measurements, and determining whether 

Willberg discloses a use of separator and its measurement data associated with a pressure and flow, and determination of condition of slug flow (separator, analyzer, receives fluid, flow meter [0049], separator, detection … pressure change rates [0185], The presence of slug flow may indicate a condition that is damaging [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Willberg to apply the method to a separator and its measurement data associated with a pressure and flow, and determine whether the piece of equipment is mis-operating due to the presence of slug flow for an effective prediction of its anomalies during its operation.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Ravid and Oppen in view of Demuth.
As per claim 20, Aylott, Ravid and Oppen disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a fired heater in a refinery, the receive data comprises fuel flow, temperature, and fluid flow rate measurement data”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Demuth to apply the method to a  fired heater in a refinery and its received data associated with a temperature and coke build-up for an effective prediction of its anomalies during its operation.
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Ravid and Oppen in view of Modi.
As per claim 21, Aylott, Ravid and Oppen disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a distillation column and the received data comprises temperatures and pressure differentials”.

Modi discloses a use of distillation column and its measurement data associated with temperatures (temperatures collected, distillation column [0013]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings .

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Ravid and Oppen in view of Khan.
As per claim 22, Aylott, Ravid and Oppen disclose claim 12 set forth above.
Aylott further discloses receiving the data from each of a plurality of pieces of equipment; (receiving process information defining an industrial process for simulation, wherein the process information specifies a process topology comprising process components ‘e.g. equipment’, process parameters [0619], processing equipment [0620]), but the set forth combined prior art is silent regarding 
	generating a prioritization of each of the plurality of pieces of equipment based on the predicted values of physical output for each of the plurality of pieces of equipment and selecting one of the plurality of pieces of equipment for performing a corrective action based on the generated prioritization.

Khan discloses generating a prioritization of each of the plurality of pieces of equipment based on the predicted values of physical output for each of the plurality of pieces of equipment (keep track of the condition of equipment [pg. 170 line 3-2 from the bottom], Using these tools enabled an accurate prediction of the values of the vibrations on rotating machinery based on the values of the operating parameters, artificial neural network [pg. 173 line 1-7], observations about the state of the equipment, Prioritizing 
	selecting one of the plurality of pieces of equipment for performing a corrective action based on the generated prioritization (Therefore, PM activities should be performed based on these obtained priorities [pg. 180 line 7 from the bottom, without counting blank lines], preventive maintenance ‘PM’ activities. PM involves the repair, replacement, and maintenance of equipment in order to avoid unexpected failure during use [pg. 171 line 8-9]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Khan to generate a prioritization of each of the plurality of pieces of equipment based on the predicted values of physical output for each of the plurality of pieces of equipment and select one of the plurality of pieces of equipment for performing a corrective action based on the generated prioritization for safety during operation of piece of equipment.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

	Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/235,355 (reference application), hereinafter “Cheung ‘355” in view of NM. 
As per claim 1, difference between current claim and the claim 1 of Cheung ‘355 is regarding “identifying mis-operation of equipment”, “converting the received data into a multi-dimensional matrix” and “determining whether the piece of equipment is mis-operating based on the predicted value of physical output” although Cheung implies “piece of candidate” of current application is an example of “the plurality of candidate objects”.  

The difference is disclosed by Aylott as shown in claim 1 under 35 USC 103.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cheung ‘355 in view of Aylott to determine whether the piece of equipment is mis-operating based on the predicted value of physical output for an effective prediction on anomalies of piece of equipment.

As per claim 12, claim differs from Cheung ‘355 in that it is silent regarding “identifying mis-operation of equipment” and “determining whether the piece of equipment is mis-operating based on the value of physical output” although Cheung implies “piece of candidate” of current application is an example of “the plurality of candidate objects”.  

The difference is disclosed by Aylott as shown in claim 12 under 35 USC 103.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cheung ‘355 in view of Aylott to determine whether the piece of equipment is mis-operating based on the value of physical output for an effective prediction on anomalies of piece of equipment.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Giering (US 20180129974 A1) discloses the use of a convolutional auto encoder (a deep auto encoder such as a convolutional auto encoder ‘CAE’ [0028]). 
	Kaufhold (US 20190080205 A1) also discloses a convolutional auto encoder (convolutional autoencoder [abs, 0007]).
	Lozano (US 20120143796 A1) discloses the use of regression model with multiple output for prediction and prioritization (multiple output of model, predictor features, ranking [abs]).

	Ramani (US 6442542 B1) discloses a diagnostic method for identifying faults in a machine by analyzing a data [col 1 line 55-58] by reducing the size of time series data by extracting features [col 2 line 9-12 and 49-53, col 3 line 27-34 and 54-65].
	Diab discloses a use of convolution encoder for efficient signaling (efficient signaling, reducing a size of a signal constellation, recovering data, convolution encoder [0017]).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865